COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


  MARIE MONTREAL ROBLES,                              §                No. 08-21-00089-CV

                          Appellant,                  §                   Appeal from the

  v.                                                  §                 388th District Court

  OSCAR JIMENEZ,                                      §              of El Paso County, Texas

                           Appellee.                  §                (TC# 2015DCM7294)

                                                 §
                                               ORDER


         Appellant has filed an unopposed motion to abate this appeal. The Court finds good cause

to grant this abatement. Therefore, we ORDER this appeal to be abated for 60 DAYS. The

appellate timetable will be suspended during the abatement. The parties are directed to notify the Court

whether the dispute has been resolved and to file the motion necessary to dispose of the appeal. See

TEX.R.APP.P. 42.1(a)(1), (2). If the parties are unsuccessful in resolving the appeal by agreement, the

appeal will be reinstated and the clerk’s record will be due 30 days from the date of the reinstatement

order.

         IT IS SO ORDERED this 29th day of June, 2021.

                                                          PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.